UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                                 November 17, 2005


                                        Before

                        Hon. William J. Bauer, Circuit Judge
                        Hon. Kenneth F. Ripple, Circuit Judge
                         Hon. Diane P. Wood, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Central District of
No. 04-2015                        v.            ]   Illinois.
                                                 ]
CEDRIC WASHINGTON,                               ]   No. 03 CR 20045
        Defendant-Appellant.                     ]
                                                 ]   Michael P. McCuskey,
                                                 ]        Chief Judge.


                                     ORDER


       On limited remand under United States v. Paladino, 401 F.3d 471 (7th Cir.
2005), the district court concluded that “it would have imposed the same sentence”
had it known that the sentencing guidelines were advisory. The parties were
offered the opportunity to respond before we finally resolved the appeal. Defendant
Washington chose not to respond while the government did requesting that we
affirm the district court’s sentence.

       Washington’s sentence is within the guideline range and therefore
presumptively reasonable. See United States v. Mykytiuk, 415 F.3d 606, 608 (7th
Cir. 2005). His failure to respond leaves that presumption unrebutted. The district
court’s sentence does not appear to be unreasonable and therefore is AFFIRMED.